DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I, claims 1-7, in the reply filed on 05 March 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US Pat. App. Pub. No. 2018/0090273).
With respect to claim 1, Hwang discloses a multilayer ceramic electronic component, comprising a ceramic body (see FIG. 1, element 110 and paragraph [0069])) including first and second internal electrodes (see FIG. 2, elements 121/122) disposed to face each other and a dielectric layer interposed therebetween (see FIG. 2, element 111), wherein, when an average thickness of the dielectric layer is 
With respect to claim 2, Hwang discloses that a thickness direction (T) is defined as a direction in which the dielectric layer is interposed between the first and second internal electrodes, and a length direction (L) is a direction perpendicular to the thickness direction, and wherein the td and the te are average thicknesses of the dielectric layer and the first and second internal electrodes, respectively, in a length-thickness (L-T) direction cross-section cut in a central portion of the ceramic body in a width direction (W), which is a direction perpendicular to the thickness direction and the length direction.  See FIG. 2.
With respect to claim 4, Hwang discloses that the average thickness of the dielectric layer is 0.4 µm or less.  See paragraph [0092], noting that the dielectric layer is 10 µm or less.
With respect to claim 6, Hwang discloses external electrodes disposed on an external surface of the ceramic body.  See FIG. 2, elements 131/132.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US Pat. App. Pub. No. 2018/0090273) in view of Yanagisawa et al. (US Pat. App. Pub. No. 2019/0385794).
With respect to claim 3, Hwang fails to explicitly disclose that the average thickness of the first and second internal electrodes is 0.41 µm or less.
Yanagisawa, on the other hand, teaches that a thickness of the dielectric layer is 1.0 µm or less, and a thickness of each of the internal electrodes is 1.0 µm or less.  See paragraph [0019].  Such an 
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Hwang, as taught by Yanagisawa, in order to produce a capacitor having a desired size and capacitance.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US Pat. App. Pub. No. 2018/0090273) in view of Asano et al. (US Pat. App. Pub. No. 2018/0082789).
With respect to claim 7, Hwang fails to explicitly teach that an average thickness of the external electrodes is in a range of 10 µm to 50 µm.
Asano, on the other hand, teaches external electrodes having a base layer of 30 µm and a pair a plating layers of 3 µm, resulting in a total of 36 µm.  See paragraph [0141].  Such an arrangement results in improved crack prevention.  See paragraph [0010].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Hwang, as taught by Asano, in order to produce a capacitor having improved crack prevention.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 5, the prior art fails to teach, or fairly suggest, the features of claim 5, when taken in conjunction with the limitations of claim 1.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DION FERGUSON/Primary Examiner, Art Unit 2848